DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 6 and 10 are objected to because of the following informalities: claim 6 includes a “.” after “searchable data;” however, each claim should be one sentence long. Applicant can resolve this issue by replacing the first period with a semi-colon. Claim 10 is missing a period. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gupta et al. (U.S. Publication No. 2004/0034651 A1, hereinafter referred to as “Gupta”).
Regarding claim 1, Gupta discloses a method for data management, integration, and interoperability, the method comprising: (e.g., abstract and paragraph [0020])
defining, by a data integration engine, at least one data model and asset by including data models, vocabulary, data quality rules, data mapping rules for at least one of, a particular data industry, a data domain, or a data subject area; (semantic information is obtained from data sources and conceptual models are created that model the semantic information of the respective data sources. Data model is created from semantic information that may include class structure, relationship schema, semantic rules, and the like from the database)(e.g., figure 2 and paragraphs [0035] and [0045])
collecting, by the data integration engine, a first data from a plurality of data sources; and (conceptual models can be exported to the mediator. Conceptual models are conveyed using conceptual model wrappers that convert the conceptual model from the data source’s formalism to a uniform and consistent formalism.)(e.g., figure 3 and paragraph [0045])
creating, by the data integration engine, linked data by processing the first data according to the at least one defined data model and asset. (linked data is created and n-ary relationship between objects of classes are specified.)(e.g., paragraph [0048]).

Regarding claim 2, Gupta discloses the method of claim 1. Gupta further discloses further comprising: receiving, by the data integration engine, a second data from the plurality of data sources or at least one target entity; and (system allows for various data – second data is received from the data sources - )(e.g., abstract, figure 2 and paragraphs [0035], [0041] and [0064]-[0065])
integrating, by the data integration engine, the second data into the linked data. (additional received data is integrated into the conceptual model(s))(e.g., abstract, figure 2 and paragraphs [0035], [0041] and [0064]-[0065])

Regarding claim 3, Gupta discloses the method of claim 1. Gupta further discloses wherein defining, by the data integration engine, the at least one data model and asset based on at least one of, existing data models and assets of a respective organization, at least one industry model that ingest into the data integration engine, and user defined rules. (data model and asset are defined based on domain knowledge, which is considered to cover at least one of the required categories.)(e.g., paragraphs [0064]-[0065]).

Regarding claim 4, Gupta discloses the method of claim 3. Gupta further discloses wherein the at least one data model and asset includes at least one of, the data models corresponding to collections of data entities and attributes for a given data subject area; at least one data element that is a data point uniquely identified by an identifier; data terms that are business terms associated with a specific context; at least one data entity corresponding to a specific concept within the respective organization; a data shape depicting constraints received from the at least one target entity for managing data; the data mapping rules that describe steps to map and integrate the second data into the linked data; and Information Quality Management (IQM) rules depicting the data quality rules defined based on at least one of, the data shape and the user defined rules. (It is noted that the claim recites “at least one data model and asset includes at least one of..” conceptual models correspond to collections of data entities and attributes for data subject area – car parts in one example. data element is identified by an identifier or part number)(e.g., paragraphs [0048] and [0064]-[0065])

Regarding claim 5, Gupta discloses the method of claim 1. Gupta further discloses wherein creating, by the data integration engine, the linked data includes: curating the collected first data using a neural network to remove unwanted data from the collected first data, wherein the first data is curated using mapping linked rules to transform unconnected data to linked data statements, wherein if the first data is connected data, metadata of the first data is used to link distributed and federated non-graph stores; and (unwanted data is removed from the collected first data – subsumption and satisfiability  - reasoning about the DM is perfomed. Meta-Reasoning with Schema.)(e.g., paragraphs [0069], [0357], [0358] and [0364])
linking the curated data to create the linked data according to the defined at least one data model and asset, wherein the linked data corresponds to exposed, shared, and connected pieces of structured data, information and knowledge based on Uniform Resource Identifiers (URIs) and a resource description framework (RDF). (conceptual-level semantic information (expressed in EER, RDF, UML, or the like, and additional rules describing the semantics of source data) is conveyed to the mediator using an XML representation, a DTD for encoding EER or UML)(e.g., paragraphs [0052], [0357], [0358] and [0364]).

Regarding claim 6, Gupta discloses the method of claim 5. Gupta further discloses further comprising: generating metadata for the created linked data, wherein the metadata is in a form of, a Resource Description Framework Schema (RDFS) label that is language specific, alternate labels, and definitions and taxonomy structures that are fully indexable and searchable as data. (“.” Should be replaced with “;” to ensure the claim is a single sentence. Metadata is generated for created link data)(e.g., paragraph [0052])
storing the created linked data and the associated metadata in at least one business data repository; and (created linked data and associated metadata is stored in repository)(e.g., figure 3 and paragraph [0052])
deriving knowledge and information from the linked data to generate at least one of, business applications, business reports, and business outcomes. (knowledge and information is derived from the linked list to generate business outcomes)(e.g., figures 4-5 and paragraphs [0038], [0039] and [0052]).

Regarding claim 7, Gupta discloses the method of claim 2. Gupta further discloses wherein integrating, by the data integration engine, the second data into the linked data includes: performing a semantic search to determine the data in the linked data that matches with the second data, wherein the semantic search is performed by using at least one of, a neural network of connected data, and various graph mining methods or by performing pattern matching queries; (query input by a user uses mediator engine that includes a F-logic query engine. F-logic engine evaluates expression and communicates with mediator engine to generate results.)(e.g., figures 2-3 and paragraphs [0070]-[0073])
creating a knowledge graph based on the performed semantic search, wherein the knowledge graph is a large network of the data entities, and associated semantic types and properties, and relationships between the data entities; and (knowledge graph is created based on the semantic search)(e.g., figures 2-3 and paragraphs [0070]-[0072])
integrating the second data into the linked data using the knowledge graph and an ontology model, wherein the ontology model includes a list of ontologies in a specific field from which the first data and the second data are collected, wherein the knowledge graph and the ontology model are stored in a graph database. (second data is integrated into the linked data using the knowledge graph and ontology model.)(e.g., figures 2-3 and paragraphs [0070]-[0072], [0182], [0187] and [0256])

Regarding claim 8, Gupta discloses the method of claim 1. Gupta further discloses further comprising: determining, by the data integration engine, a quality of the linked data, wherein determining the quality of the linked data includes: generating a data quality index (DQI) for the linked data by executing the IQM rules on the linked data, wherein the DQI lesser than a threshold depicts a data quality break in the linked data; (integrity constraints serve as logic checks to insure information and relations are consistent)(e.g., paragraphs [0049])
creating a data quality remedy workflow, if the DQI depicts the data quality break in the linked data; (logic rules include integrity constraints to fix data)(e.g., paragraphs [0047]-[0050])
monitoring the data quality remedy workflow for generating remedies to fix the data quality break in the linked data; (logic rules include integrity constraints to fix data – consistency is monitored)(e.g., paragraphs [0047]-[0050])
receiving a confirmation from at least one of, a data owner, a data custodian, and a data steward, for the generated remedies; and (explanation of inconsistency is provided for a user to fix)(e.g., paragraphs [0047]-[0050])
fixing the data quality break in the linked data using the generated remedies, on receiving the confirmation for the generated remedies. (logic rules include integrity constraints to fix data)(e.g., paragraphs [0047]-[0050]).

Regarding claim 9, Gupta discloses the method of claim 1. Gupta further discloses further comprising: managing and updating the at least one data model and asset, and data instances using at least one of, the knowledge graph, the ontology model, and an application programming interface. (data model and asset and data instances are updated using knowledge graphs)(e.g., figures 2-3 and paragraphs [0064], [0065], [0182], [0187] and [0256])

Regarding claim 10, Gupta discloses the method of claim 1. Gupta further discloses further comprising; receiving, by the data integration engine, at least one of, a first request and a second request from the at least one target entity for the linked data, and for updating the linked data, respectively; (user queries for linked data, along with information for updating the linked data – results are presented along with a summary of logical relations that were pursued to obtain the results. Mediator creates a graph or other representation that summarizes all the classes and logic relations used in the query processing. Graph is made available to the user, along with data responsive to the user)(e.g., figures 2-3 and paragraph [0072])
accessing, by the data integration engine, the linked data from the at least one business data repository and providing the accessed linked data to the at least one target entity, in response to the received first request; and (linked data is accessed and provided to the user)(e.g., figures 2-3 and paragraph [0072])
updating, by the data integration engine, the linked data based on the semantic search and the knowledge graph and providing the updated linked data to the at least one target entity, in response to the received second request, wherein the linked data is a fully connected and interoperable data available through open and community standards (it is noted that this claim is missing a “.” Each claim should be a single complete sentence. Linked data is updated based on the search and knowledge graph.)(e.g., figures 2-3 and paragraph [0072]).

Regarding claim 11, Gupta discloses a data integration engine comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to: (data integration system that includes a memory and processor)(e.g., figure 3 and paragraphs [0033]-[0034])
define at least one data model and asset by including data models, vocabulary, data quality rules, data mapping rules for at least one of, a particular data industry, a data domain, or a data subject area; (semantic information is obtained from data sources and conceptual models are created that model the semantic information of the respective data sources. Data model is created from semantic information that may include class structure, relationship schema, semantic rules, and the like from the database)(e.g., figure 2 and paragraphs [0035] and [0045])
collect a first data from a plurality of data sources; and (conceptual models can be exported to the mediator. Conceptual models are conveyed using conceptual model wrappers that convert the conceptual model from the data source’s formalism to a uniform and consistent formalism.)(e.g., figure 3 and paragraph [0045])
create linked data by processing the first data according to the at least one defined data model and asset. (linked data is created and n-ary relationship between objects of classes are specified.)(e.g., paragraph [0048]).
Claims 12-20 have substantially similar limitations as stated in claims 2-20, respectively; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165